Allow me at the outset to take this opportunity to express to Mr. 
Imre Hollai my warm congratulations, personally and on behalf of the 
Yemen Arab Republic, on his election as President of the thirty 
seventh session of the General Assembly. We confirm to him that we 
are overjoyed to see him in that important post and we wish him full 
success in his tasks, which involve onerous responsibilities. We are 
sure that the work of this session will be crowned with success 
thanks to his expertise and acknowledged statesmanship. For our part, 
we shall spare no effort in cooperating with him in carrying out his 
great responsibilities in ensuring that the session does the work 
required of it at this crucial phase through which our world is now 
passing. We wish, through you, Sir, to put on record our well 
deserved appreciation and admiration for Mr. Ismat Kittani, who 
conducted the proceedings of the thirty sixty session in a brilliant 
and exemplary manner, which was characterized by objectivity and 
effectiveness. We wish him success in his future tasks. My delegation 
wishes also to pay a tribute to the Secretary General for the 
constructive efforts he has made and the commendable he has done in 
the short period since his assumption of the post and for the way he 
has fulfilled the responsibilities which the nature of his sensitive 
task involves. I wish also to convey the greetings of the Yemeni 
people to all the peace loving people of the world represented at 
this annual and respected gathering.
We all know that the United Nations came into being as a result of 
the strong desire and determination of the peoples of the world to 
avert the tragedies of further world wars. This resolve reflects the 
sincere and profound conviction that it is necessary that peace and 
security prevail throughout the world and that we end, once and for 
all, all violence, aggression, military threats, hegemony, 
intervention and colonialism in any form. Therefore, in the minds of 
all, the United Nations is linked with noble concepts and superior 
values, because it is the crucible of all sincere efforts to achieve 
peace and the supremacy of justice in all dimensions, and the 
starting point for efforts that will lead to understanding and 
solidarity among nations, instead of division and wars.
For this reason, my country has reaffirmed more than once its 
commitment and adherence to the principles of the Charter and its 
noble purposes in all fields, for this is the proper way to establish 
normal and peaceful relations among all nations and solid guarantees 
of the achievement of international peace and security. Therefore all 
Member States should support the Organization in its constructive 
role and should abide by its resolutions more loyally than ever 
before. We should combine our efforts to ensure that the basic 
principles of the sovereignty, equality and independence of all 
nations, regardless of size, position, military strength, or social, 
economic or political system, will prevail.
We in the Yemen Arab Republic, too, support the right to self 
determination and full and effective independence of all peoples that 
suffer under the yoke of imperialism and racial domination and that 
struggle to achieve the noble goal to which we aspire. At the same 
time we affirm our unshakable belief in the need to ensure the unity 
and territorial integrity of all nations and non intervention in 
their internal affairs. We also affirm the right of all nations to 
self determination, and, above all, the right of the Palestinian 
people to self determination, to return to its homeland and to 
establish an independent State on its own soil.
We view with a sense of gratification the efforts exerted by the 
United Nations to preserve international solidarity, support 
liberation causes and to ensure well being and economic and social 
development everywhere. However, we look forward to further 
achievements, because the Organization can achieve more than it has 
already. It can redouble its efforts towards international peace and 
security, the assurance of justice for all the peoples that long for 
it in Palestine, in Lebanon, and in Namibia, and the greatest good of 
the whole world by providing norms and safeguards that guarantee 
respect for and compliance with the resolutions of the Organization.
Proceeding from this premise, we support every detail of the report 
of the Secretary General on the work of the Organization and on 
increasing its efficiency and overcoming the difficulties that stand 
in its way. These difficulties represent a real challenge that should 
be faced by all Member States if we want the Organization to be a 
real instrument for the consolidation of peace, which we all so 
deeply desire, and of justice, to which we all aspire.
The Yemen Arab Republic reaffirms its belief in fundamental human 
rights, the dignity of the individual and the promotion of 
international peace and security, and calls for continuous dialogue 
and permanent understanding among nations and peoples. It calls for 
resistance to dominating influences, no matter by whom, and seeks to 
widen the scope of cooperation among brother and friendly countries. 
It deplores more deeply than ever before the fact that these 
principles in which the international community came to believe after 
painstaking and agonizing experiences are not being effectively 
implemented in international relations, which causes us to look to 
the future with deep pessimism and concern.
We do not have to look very far to confirm this prognosis. It is 
sufficient to consider the development of the international situation 
since the last regular session of the General Assembly. Many of the 
international conflicts have worsened and become more complex and 
serious. Many of the problems raised during the thirty sixth session 
and even before that, at previous sessions, remain unresolved; they 
have become more complicated and it will be more difficult to solve 
them in the near future.
What shall we say to the deprived, the persecuted, those that yearn 
for justice for freedom and for the support of the international 
community? What shall we tell the displaced, the wounded, the maimed 
and murdered Lebanese and Palestinians who have appealed to the 
Organization and the conscience of the world, because their rights 
have been usurped and they have been the victims of aggressors in 
their own home and in the refugee camps? Shall we tell them that the 
Security Council, the organ responsible for the maintenance of 
international peace and security, has been convened more than once in 
order to consider the abominable aggression by Israel against Lebanon 
and that each time the representative of a super Power, the United 
States of America, used its right of veto in order to obstruct the 
cessation of the massacres in Lebanon whose victims were men, women 
and children, and to obstruct the imposition of sanctions upon Israel 
in accordance with the Charter?
What is the responsibility of the United States concerning the issues 
of international peace and security in the world after all that? For 
some time past Lebanon has been persistently complaining of the 
violation by Israel of the cease fire agreement through repeated 
Israeli aggression against southern Lebanon and through the violation 
of the independence and national sovereignty of the country and the 
support extended to the rebels against Lebanese authority.
Today we face a new situation after the barbaric invasion of Lebanon 
by land, by sea and from the air. Towns and villages were destroyed, 
including the capital, Beirut. Houses were pulled down over their 
occupants and the most sophisticated internationally prohibited means 
of destruction were used. Despite all that Israel is still there, 
engaged in occupying, usurping, murdering and destroying with 
impunity, ' assured of the military, political and economic support 
of the United States without which it could not have continued its 
aggression. It is really surprising and at the same time revolting 
that the United States and some other Western countries did not use 
their influence early and still have not done so to compel Israel to 
withdraw from Lebanon and to stop the bloodshed and the daily 
massacres that Israel has committed on Lebanese territory, it is 
terrible that the United States should claim to preserve 
international peace when it supports Israel, which currently 
represents the greatest and the gravest threat to international peace 
and security. This claim, which clearly involves a contradiction, has 
practically disclosed the role of the United States in supporting the 
Israeli aggression against Lebanon and in focusing American diplomacy 
on the ousting of the Palestine Liberation Organization from Lebanon, 
without linking it to the recognition of the inalienable rights of 
the Palestinian people, including their right to self  determination 
and to establish their own independent State on their soil.
We wonder how the United States can reconcile its international 
responsibilities concerning international peace and security and its 
strategic cooperation with the State of Israel which today represents 
the most dangerous regional military Power seeking expansion and 
hegemony over the Middle East region. We consider this cooperation 
and this alliance to be the factor that encourages Israel to persist 
in its aggression against Lebanon and that it has an adverse effect 
on all efforts aimed at reaching a just solution to the conflict in 
the Middle East.
The Yemen Arab Republic has heard more than enough words of 
condemnation and denunciation they will not return rights to those 
who have been deprived of them and will not restore life to an 
innocent child killed by the American war machine and Zionist hands. 
Words of denunciation have become unacceptable from those who could 
have influenced events, especially those who knew in advance what was 
to happen in Lebanon and could have prevented it. We firmly believe 
that the new Zionist arrogance and Israeli terrorism, immune to 
international resolutions, its arrogance with regard to all norms and 
legal instruments, and the constant acts of aggression, have proved 
more than ever before that Israel is not a peace loving State and 
that it should not have a voice in the Organization, which is made up 
of all the peace loving nations. All the Members of the Organization 
should adopt practical measures against Israel and punish it for the 
crimes it has perpetrated and for its breach of international peace 
and security and should compel it to implement Security Council and 
General Assembly resolutions concerning the inalienable rights of the 
Palestinian people to self  determination and to the establishment of 
their State on their soil and concerning an immediate withdrawal from 
Lebanon and from every bit of occupied Arab territory. It should be 
compelled to pay compensation for all the material losses it has 
caused and the leaders of the new Fascist Zionist terrorism should be 
prosecuted for their inhuman unprecedented massacres, devoid of all 
human feelings. Israel has become the true and indisputable 
representative of neo Nazism at its worst.
Israel thinks that if it destroys Lebanon it could put an end to the 
Palestinian presence and to the Lebanese national movement and get 
rid of the PLO, thus achieving the security and stability it seeks, 
through force and through starting wars from time to time and 
devising ways to increase its aggression, expansion and colonial 
settlement. This sick concept led Israel to wage wars against the 
Arab countries, beginning in 1948, then again in 1956, in 1967, in 
1973 and finally in Lebanon in 1982. In each war Israel emerged with 
a piece of land taken from a neighboring Arab country after having 
usurped all Palestinian soil bit by bit. But it has not achieved 
security and stability in accordance with its military concept in 
spite of all that and will not achieve them; rather the contrary 
holds true Israel has been a continuous source of tension and 
jeopardy to international peace and security since its inception. It 
is time now that Israel and its friends and allies, particularly in 
the United States, should realize that security and peace in the area 
can only be achieved through the recognition of the inalienable national 
rights of the Palestinian people, including their right to self 
determination and to the establishment of their own independent State 
on their soil, under the leadership of their sole, legitimate 
representative, the PLO. Without that peace and security will not be 
achieved, for Israeli concepts are based on an illusion founded on 
expansion and aggression.
It is now imperative for the United States to consider its unjust 
biased attitude in favor of Israel if it wants to make any positive 
and constructive contributions to the solution of the Palestinian 
question and the Middle East crisis. It should cooperate with the 
international community to compel Israel to implement General 
Assembly and Security Council resolutions in the interest of 
international peace and security, which have become jeopardized and 
are about to collapse as a result of the wanton acts and constant 
defiance of the Organization, including the flouting of its 
resolutions, whether those concerning the return of Arab territories 
occupied after the 1967 aggression or those concerning the right of 
the Palestinian people to return home and to establish their 
independent State on their soil, Palestine.
Those who advocate right, justice and peace are those who support the 
rights of the Palestinian people, which are inalienable and 
historical rights. Those who support Israel are aligning themselves, 
through such support, with the new Israeli fascism. It would be more 
appropriate to speak of peace in the Middle East if the efforts of 
all those who love peace were directed towards the adoption of 
practical measures to ensure the halting of Israeli arrogance and its 
continual flouting of international resolutions, and to compel Israel 
finally to withdraw from all the Arab countries it occupied after the 
aggression of 1967, as well as to halt the judaization measures being 
taken in the West Bank and the Gaza Strip, to recognize the PLO as 
the sole legitimate representative of the Palestinian people, who 
have been displaced, and to involve the PLO in all the efforts that 
are being made to maintain peace in this sensitive area of the world 
by peaceful means, since it is a main party to a conflict that has 
lasted too long. That conflict has resulted in many tragedies and 
many victims, so many that it is now no longer a military and 
political conflict alone but a problem that is a daily torment to the 
living conscience of mankind, which is agonizing over the massacres 
perpetrated by Israel against the Arab people of Palestine and 
Lebanon.
The international community is today called on to impose deterrent 
sanctions against the war criminals and neo Nazis who now head the 
Israeli State, and who have no hesitation, in using the most heinous 
methods of destruction, and weapons which are prohibited 
internationally, against the peoples of the area. We are facing a new 
situation, which we must consider in order to draw the proper 
conclusion from it. Terrorism now has a State that protects it and 
exercises it, for the first time in contemporary history. Yet this 
State is a Member of the United Nations, while at the same time it 
rejects United Nations resolutions, and carries out acts of 
aggression, murder and repression whenever and wherever it wishes.
It is easy to understand the effect this must have on the future of 
peace and security in the area, and even in the world at large. Even 
more incomprehensible than all this is the insistence of the United 
States of America on giving military and political encouragement to 
that terrorism, continuing to support it in international forums, and 
standing by it politically in its aggressive stances by the abuse of 
the veto in the Security Council every time that the international 
community tries to impose practical sanctions against Israeli 
arrogance and evil practices that defy the reason and the 
imagination, particularly those hideous massacres of Palestinian 
women, children and old people in Beirut.
Those who could have prevented the aggression and could have 
compelled Israel to refrain from entering Beirut or the Palestinianrefugee 
camps will stand before mankind as responsible for the inhuman and 
criminal massacres in the camps of Sabra and Shatila. The United 
States of America cannot escape its responsibility for those 
genocidal crimes, committed in violation of the ethics and honor of 
mankind, because it undertook responsibility for the process of 
negotiation and for the supervision of the evacuation of the 
Palestinian fighters from Beirut, providing all necessary political 
guarantees to protect those who remained behind. But it appears that 
the credibility of United States policy and ethics completely 
collapses whenever Israel is concerned. That fact should be noted by 
everyone.
We deeply deplore this situation, and we doubt the integrity of the 
role played by the United States of America in the area, after the 
last farce of American diplomacy in Beirut. We call on the 
Organization to stand firmly against Israeli Nazism, which has today 
become the major challenge to all peace loving nations. We also 
believe that the international prosecution of all the criminals and 
murderers responsible for the Beirut massacres is an essential 
requirement for mankind, after the commission of such crimes amid the 
shocked silence of the international community, to ensure that no 
such hideous massacres are repeated by those in Israel who thirst for 
more blood and would not hesitate to commit such murders again in the 
near future. Those who were responsible yesterday for the massacres 
of Deir Yassin and Qafr Qasim are responsible today for the massacres 
and hideous murders in west Beirut. Unless the international 
community hastens to shoulder its full responsibilities, inexorable 
tragedy will be inflicted on the Palestinian and Lebanese people, and 
on the peoples of the whole area.
My country has more than once expressed its profound concern over the 
terrorism and piracy in the area, and the acts of oppression, 
repression and torture that Israel is committing against the Arab 
population in the occupied territories, a population living under and 
unjust rule and inhuman laws while their territories are occupied and 
settlements are being built on areas taken from the neighboring Arab 
countries by coercion and aggression. My delegation calls on all 
nations and peoples firmly to denounce and condemn such Israeli acts 
based on aggression, oppression and expansionism, and it calls for 
the imposition of all possible stringent political and economic 
sanctions against Israel, to compel it to act in compliance with the 
will of the international community, withdraw from the occupied 
territories and restore to the Palestinian people their legitimate 
rights.
We attach great importance to the work of the current session. We 
call on it to meet its responsibilities of working for peace, 
rekindling the hopes that have become dimmed and restoring confidence 
to all those who have become so disillusioned through seeing the 
repeated acts of aggression carried out by the racist Pretoria 
regime, which is committing crimes of murder, torture and oppression 
against the majority of the people of South Africa, as well as 
committing with impunity repeated acts of aggression against the 
people of Namibia and the peace loving front line States.
The present collaboration between the two racist entities in Tel Aviv 
and Pretoria has resulted in acts of murder, oppression, torture and 
Apartheid surpassing anything known previously. In recent years those 
two entities have begun to exchange information on nuclear research 
and the production of nuclear weapons with a view to the imposition 
of terrorism and imperialism in the area.
My country firmly and unconditionally believes in and supports the 
liberation movements in the world, foremost among which are the PLO 
and the South West Africa People's Organization, and reaffirms that 
the Namibian problem will never be solved and the occupation of 
Namibia can never be ended unless the Organization continues its 
efforts, upon which the people of Namibia pin all their hopes of 
freedom and independence. We believe that the implementation of 
United Nations resolutions, particularly Security Council resolution 
435 (1978), represents the practical basis for solving that problem, 
which has been complicated and burdened with further ramifications as 
a result of the defiance of South Africa and at its rejection of the 
United Nations resolutions designed to end its illegitimate 
occupation of Namibia.
The United Nations indeed the whole world has condemned South Africa 
for its shameful racist policy which is exercised by force against 
the black majority and for its inhuman torture, persecution and exile 
of the black people in South Africa. The Pretoria regime even boasts 
of committing these crimes and is competing with its permanent ally, 
the Zionist regime, in finding new means of repression and 
humiliation and establishing settlements.
The Namibian issue must emerge from its situation of stagnation, 
especially since the United Nations devoted a special session of the 
General Assembly to discussing the Namibian question in all its 
aspects. It must not remain a source of tension and trouble in Africa 
and continue to threaten world peace and security. The world M living 
today in a state of economic imbalance. The rich of this world are 
becoming increasingly rich and the poor increasingly poor. As a 
result of this grave division, which rests on inequality, the gap is 
increasing day by day and a sense of responsibility and enthusiasm in 
regard to setting of the new economic system based on justice and 
equality and building new world economic and monetary structures is 
today more urgent than ever before. But enthusiasm alone is not 
sufficient: it is necessary to crystallize the strong political will 
that can redress the frightening imbalance and redistribute wealth 
instead of confining it to certain Powers. We must constantly bear in 
mind the interest of all parties.
The emergence of negative phenomena in world economic life, such as 
the increasing protectionist trend in the markets of the 
industrialized countries, the fluctuations of the exchange rate and 
the skyrocketing of interest rates on food commodities, consumer 
goods and capital goods have led to the deterioration of world trade 
conditions and the enormous deficits in the balance of payments of 
developing countries.
The increasing indebtedness of these countries year after year, added 
to the deterioration of the economic and social growth rate therein, 
results in these developing countries alone paying the price and 
sacrificing their development in the interest of the rich, 
industrialized countries. Hence, the General Assembly is called on to 
give this subject increased attention and study in order to correct 
the imbalance in international economic relations and to take action 
to achieve more progress in the negotiations concerning this 
question, having regard to its importance to the international 
community in general and to the interests of developing countries in 
particular.
The peoples of the third world cannot remain forever a source and 
exporter of raw materials and a market place for manufactured goods. 
It is not in the interest of the international community these States 
remain in a condition of economic impotence, unable to cope with 
their financial obligations towards others. Consequently, it is 
necessary to achieve constant development and progress in these 
countries. But the modernization and development process is linked in 
its tum to science and technology and the method of the transfer of 
such science and technology to developing countries, with the help of 
those who are more advanced in those areas, in order to promote their 
scientific capability and their administrative and technological know 
how. That must be done if we really want to avoid more crises and 
deterioration in the world economy,
We can all achieve prosperity and happiness for mankind at large if 
we work with a common approach and if the developed countries pledge 
themselves to a courageous monetary reform, to revise their present 
economic policies and increase their development investments in the 
developing countries in order to alleviatethe suffering and 
deprivation of the people of those countries and restore some balance 
and harmony to the troubled world economy. There is no doubt but that 
the promotion of the specialized world financial institutions in the 
United Nations system in the field of economic and social development 
constitutes a direct contribution to the achievement of the well 
being of mankind. Mutual respect, non interference in the internal 
affairs of States and the settlement of disputes by peaceful means, 
the freedom of each State to decide on its own its economic and 
social structures in accordance with its national and political 
options constitute a sure guarantee of cooperation and peaceful and 
constructive coexistence and represent the appropriate process for 
promoting the policy of international detente. The Arab Republic of 
Yemen, which has founded its policy on respect for nation sovereignty 
and the exchange of interests and economic benefits with others in 
accordance with the principle of equality, rejects totally the policy 
of hegemony and military force in international relations, as it 
rejects also, absolutely, the principle of setting up military pacts, 
bases and facilities. It is greatly concerned over the emergence of 
signs of tension and cold war between the Western and Eastern World 
and the pursuit of aggressive practices by some States and the 
negative impact that this has on international relations, in addition 
to endangering the independence, sovereignty and territorial 
integrity of the States of the world to danger.
Signs of deterioration in international relations have become more 
tangible today than ever before as a result of the use of military 
force in solving international disputes and of interference in the 
internal affairs of States and the persistence of the frightful arms 
race, especially in the nuclear field. This constitutes a threat to 
mankind that could have the gravest results. Consequently, all States 
must take the necessary measures to improve international relations, 
promote the policy of detente and peaceful coexistence, affirm 
international legitimacy and define means of making the concept of 
disarmament a tangible fact ensuring security to the human community 
and happiness to mankind. The super Powers, the United States and the 
Soviet Union, must renew their Talks for limiting nuclear weapons and 
to eliminate all obstacles that are impeding the pursuit of these 
negotiations. Complete disarmament and the cessation of the nuclear 
arms race have become two vital prerequisites for all the peoples of 
the world that are looking forward to the day when this feverish race 
towards destructive arms will come to an end so that mankind may feel 
secure about its existence and future so that the efforts and money 
wasted on the manufacture, purchase, and stockpiling of weapons can 
be diverted to solving the crushing economic crisis from which many 
peoples of the world are suffering, and to meeting the material and 
spiritual needs of men. The second special session devoted to 
disarmament was a golden opportunity to hear all the opinions and 
concepts on which future negotiations should be based.
For us, peace is an essential and noble objective. We must exert 
maximum efforts to promote peace everywhere in the world, for there 
is nothing more precious and more important to all the peoples than 
peace. But we feel disappointed and suffer when we see that hatred 
and war have replaced love and understanding among States and 
peoples. Peace has been shattered today in some parts of the world, 
such as the Arab Gulf, the Horn of Africa and the Falkland Islands. 
Arbitration, mediation and peaceful and diplomatic solutions are much 
better than recourse to force, which in most cases leads to a dead 
end, perpetuates grudges between peoples and obstructs the process of 
cooperation and peaceful coexistence among nations.
The war between Iraq and the Islamic Republic of Iran has continued 
for more than two years despite the ties of a common creed and 
proximity and despite the mediation efforts exerted by the non 
aligned countries and the Organization of the Islamic Conference, as 
well as by the United Nations. Now Iraq has responded to those 
mediation efforts and withdrawn its forces to its borders. It would 
thus have put an end to hostilities but for the pretexts invoked by 
Iran to continue the war and to postpone the settlement if the 
conflict by negotiations and peaceful means between the two Moslem 
neighbor countries. We call on Iran to seize this opportunity and 
respond to the peace proposals; to cease its aggression against the 
territory of Iraq and not to abandon hope of a reconciliation with 
that neighboring Moslem country.
We appeal to the Organization to redouble its efforts to bring those 
destructive hostilities to an end and we call on the two conciliation 
committees, of the non aligned movement and the Islamic Conference, 
to continue to use their good offices to bring about an end to the 
war and the restoration of rights, in order that peace may once again 
prevail in the lands of Iraq and Iran.
My country, which firmly believes in regional cooperation between 
neighboring countries, is also interested in the maintenance of 
security and stability in the region. Therefore it views with 
profound concern the continuing state of tension in the Horn of 
Africa and calls for the solution of the border problems and of the 
historical and political problems between the nations of the area 
through negotiations and peaceful means, for the sake of the peoples 
of those countries and to prevent any foreign intervention in their 
internal affairs under the pretext of providing aid and support to 
one party or the other.
My country rejects any military presence or bases in the Indian Ocean 
or the Arab Gulf. It reaffirms that the security of the Gulf and the 
Arab peninsula is the responsibility of the countries of the region 
and their peoples. It calls for support for the need to consider the 
Indian Ocean, the Arab Sea and the Red Sea areas that should be free 
from any fleets or military bases. We support the efforts made in the 
Committee on the Indian Ocean and the necessity of convening the 
Conference on the Indian Ocean during 1983, in accordance with 
General Assembly resolution 36/90. We look forward to the day when 
signs of tension will disappear one e and for all from, that 
sensitive part of the world. It is extremely dangerous to let the 
hotbeds of tension and conflict increase every day.
As regards Afghanistan, we reaffirm the right of the Afghan people to 
self determination, free from foreign intervention of any form and 
from any source. We believe that it is high time to find a peaceful 
solution to that conflict, in accordance with the resolutions of the 
United Nations.
On Korea, we affirm the necessity of putting an end to the dispute 
between the two parts of the peninsula and of reaching a peaceful 
solution of the problem, on a democratic basis, acceptable to both 
parties. An encouraging environment should be provided for Korean 
unity through the withdrawal of foreign forces from the area and the 
seas around it.
As regards the Cypriot conflict, it is the firm position of my 
country that there should be an agreed solution between the Greek 
Cypriots and the Turkish Cypriots aimed at the reunification of the 
island on a democratic basis which will ensure freedom of religion 
and expression and civil rights for all Cypriots. The Organization 
would be fulfilling its responsibility for the preservation of peace 
and ending the anomalous situation in which the island finds itself 
now by applying all the relevant resolutions of the General Assembly 
and the Security Council and considering them a basis for settling 
the Cypriot conflict.
One of the positive achievements of which we are proud in the Yemen 
Arab Republic is our success in keeping our country free from 
international polarization and the rivalry between the super Powers. 
My country adheres firmly to the policy of non alignment and positive 
neutrality. We are proud of belonging to the Organization of the 
Islamic Conference and to the League of Arab States and we believe 
that the continuing cooperation between the United Nations and those 
organizations will undoubtedly be a crucial factor in the 
implementation of many social and economic plans and will contribute 
to the solution of many international political problems.
We also feel that all our endeavors should be aimed at developing our 
country and raising the standard of living of our people so that we 
may keep pace with other countries of the world. This is the concern 
of our political leadership, under President Ali Abdulla Saleh, who 
considers the issue of reunifying the two parts of Yemen to be of 
extreme importance in its endeavors to achieve progress and dignity. 
There have been many achievements socially, economically and 
politically as regards reunifying the two parts of Yemen on a 
democratic basis. We have reached the stage of periodic meetings 
between the Presidents of the two parts of Yemen to consider 
programmes of integration and reunification at all levels.
My country has devoted all its efforts since the revolution to 
serious and pressing efforts to promote the welfare of Yemeni 
citizens and provide a proper climate for the establishment of 
democracy, justice and political freedom, and on this basis to 
initiate a process of setting constructive goals at a high level. My 
country is anxious to ensure the success of all plans beneficial to 
it. It has so far been able to fulfil the essential needs of all 
citizens and to set up the major infrastructures, which we consider 
to be the cornerstone of production, despite the fact that the 
revolution took place only a short time ago. We have the patience and 
faith to continue our march and to work for reconstruction, 
development and fruitful cooperation with all countries of the world 
on a basis of equality, good neighborliness, mutual respect and non 
intervention in the internal affairs of others, settling ail our 
conflicts peacefully, so that everyone can enjoy peace and security 
and we can help each other in an atmosphere of sincerity conducive to 
the happiness of mankind as a whole.
Finally, I wish to thank the President and express my appreciation 
and commendation of all his sincere efforts in the interest of 
achieving international peace, justice and freedom.
